DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on April 22, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on April 22, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 5, with respect to claim rejections under 35 USC § 112 have been considered and are persuasive.  Therefore, the claim rejections have been rendered moot. Upon further consideration of the claimed invention, additional claim rejections under 35 USC § 112 are made below.
Applicant’s arguments, see pp. 5 - 8, with respect to claim rejections under 35 USC § 102 have been fully considered but they are not persuasive in view of the following reasons. Applicant's amendment to the claims have rendered the previous claim rejections moot. However, upon further consideration, Megrant still anticipates the claimed invention in its amended form as described below in the claim rejections.

Claim Objections
Claim 15 is objected to because of the following informality:
In line 2, claim 15 recites "formed by a portion the substrate". This recitation is missing "of" (preposition), in order to express a relationship between a part and a whole: "formed by a portion of the substrate", emphasis added.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the epitaxial silicon film" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1. Claim 1 recites "an epitaxial film" in line 4 and does not establish "silicon" as a material of choice for the epitaxial film anywhere in claim 1.
Claim 12 recites the limitation "the epitaxial silicon film" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends from claim 8. Claim 8 recites "an epitaxial film" in line 3 and does not establish "silicon" as a material of choice for the epitaxial film anywhere in claim 8.
Claim 17 recites the limitation "wherein the epitaxial film comprises an epitaxial silicon film provided on the one or more internal surfaces of the encapsulated vacuum cavity" in line 2, emphasis added.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 15. Claim 15 recites "an epitaxial film located on one or more surfaces of the substrate located within the encapsulated vacuum cavity" in lines 4 and 5. Claim 15 does not establish one or more internal surfaces of the encapsulated vacuum cavity, but rather one or more surfaces of the substrate.

Claims 5, 12, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites the limitation "the epitaxial silicon film" in lines 1 and 2, emphasis added. Claim 5 depends from claim 1. Claim 1 recites "an epitaxial film" in line 4 and does not establish "silicon" as a material of choice for the epitaxial film anywhere in claim 1. Therefore, claim 5 does not further limit claim 1.
Claim 12 recites the limitation "the epitaxial silicon film" in line 2, emphasis added. Claim 12 depends from claim 8. Claim 8 recites "an epitaxial film" in line 3 and does not establish "silicon" as a material of choice for the epitaxial film anywhere in claim 8. Therefore, claim 12 does not further limit claim 8.
Claim 17 recites the limitation "wherein the epitaxial film comprises an epitaxial silicon film provided on the one or more internal surfaces of the encapsulated vacuum cavity" in line 2, emphasis added.  Claim 17 depends from claim 15. Claim 15 recites "an epitaxial film located on one or more surfaces of the substrate located within the encapsulated vacuum cavity" in lines 4 and 5. Claim 15 does not establish internal surfaces of the encapsulated vacuum cavity, but rather surfaces of the substrate. Therefore, claim 17 does not further limit claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 - 6, 8, 9, 11 - 13, 15 - 19, and 21 - 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megrant (USPAPN US 2019/0207075 A1).

Regarding claim 1, figs. 2A, 2B, 5A, and 5B of Megrant discloses a device, comprising:
a substrate (202, 506) having an encapsulated vacuum cavity (208, 250; ¶¶ 40, 52) located within a portion of the substrate (¶ 40);
an epitaxial film (510, 512; ¶¶ 51, 52, 55) provided on one or more surfaces of the encapsulated vacuum cavity (¶¶ 51 and 52; as seen in figs. 5A and 5B); and
a superconducting circuit (100) located within the encapsulated vacuum cavity (as seen in figs. 2B, 5A, and 5B).

Regarding claim 2, Megrant discloses the device of claim 1, Megrant discloses wherein the substrate comprises a single element semiconductor substrate or a compound semiconductor substrate (¶ 39).

Regarding claim 4, Megrant discloses the device of claim 1, Megrant discloses wherein the epitaxial film comprises a crystalline material film (¶ 52: aluminum, titanium, niobium, silicon).

Regarding claim 5, Megrant discloses the device of claim 1, Megrant discloses wherein the epitaxial silicon film (510, 512; ¶¶ 52 and 53) provided on one or more internal surfaces of the encapsulated vacuum cavity (interface between 208, 250, and 202, 506) is formed using an epitaxial film growth process (¶¶ 51, 52, 55).

Regarding claim 6, Megrant discloses the device of claim 1, Megrant discloses wherein the encapsulated vacuum cavity comprises one or more crystalline materials (¶ 52: aluminum, titanium, niobium, silicon) provided on the substrate using at least one epitaxial film growth process (¶¶ 51, 52, 55).

Regarding claim 8, figs. 2A, 2B, 5A, and 5B of Megrant discloses a method, comprising:
forming an encapsulated vacuum cavity (208, 250; ¶¶ 40, 52) using a portion of a substrate (202, 506; ¶ 40);
forming an epitaxial film (510, 512; ¶¶ 51, 52, 55) located on one or more surfaces of the substrate located within the encapsulated vacuum cavity (¶¶ 51 and 52; as seen in figs. 5A and 5B) and
forming a superconducting circuit (100) within the encapsulated vacuum cavity (as seen in figs. 2B, 5A, and 5B).

Regarding claim 9, Megrant discloses the method of claim 8, Megrant discloses wherein the substrate comprises a single element semiconductor substrate or a compound semiconductor substrate (¶ 39).

Regarding claim 11, Megrant discloses the method of claim 8, Megrant discloses wherein the epitaxial film comprises a crystalline material film (¶ 52: aluminum, titanium, niobium, silicon).

Regarding claim 12, Megrant discloses the method of Claim 8, Megrant discloses further comprising:
forming the epitaxial silicon film (510, 512; ¶¶ 52 and 53) on one or more internal surfaces of the encapsulated vacuum cavity (interface between 208, 250, and 202, 506) using an epitaxial film growth process (¶¶ 51, 52, 55).

Regarding claim 13, Megrant discloses the method of claim 8, Megrant discloses further comprising:
forming the encapsulated vacuum cavity on the substrate using at least one epitaxial film growth process (¶¶ 39, 51, 52, 55), wherein the encapsulated vacuum cavity comprises one or more crystalline materials (204, 504, 510, 512; ¶¶ 39, 52: aluminum, titanium, niobium, silicon, indium, tin).

Regarding claim 15, figs. 2A, 2B, 5A, and 5B of Megrant discloses a device, comprising:
a substrate (202, 506) having an encapsulated vacuum cavity (208, 250; ¶ 40) formed by a portion the substrate (¶ 40); and
an epitaxial film (510, 512; ¶¶ 51, 52, 55) located on one or more surfaces of the substrate located within the encapsulated vacuum cavity (¶¶ 51 and 52; as seen in figs. 5A and 5B).

Regarding claim 16, Megrant discloses the device of claim 15, Megrant discloses wherein the substrate comprises a single element semiconductor substrate or a compound semiconductor substrate (¶ 39).

Regarding claim 17, Megrant discloses the device of claim 15, wherein the epitaxial film comprises an epitaxial silicon film (510, 512; ¶¶ 52 and 53) provided on the one or more internal surfaces of the encapsulated vacuum cavity (interface between 208, 250, and 202, 506) using an epitaxial film growth process (¶¶ 51, 52, 55).

Regarding claim 18, Megrant discloses the device of claim 15, Megrant discloses wherein the epitaxial film comprises an amorphous free material film (¶ 52: aluminum, titanium, niobium, silicon).

Regarding claim 19, Megrant discloses the device of claim 15, Megrant discloses wherein at least one of the encapsulated vacuum cavity or the epitaxial film comprises one or more crystalline materials (¶ 52: aluminum, titanium, niobium, silicon) provided on the substrate using at least one epitaxial film growth process (¶¶ 51, 52, 55).

Regarding claim 21, Megrant discloses the device of claim 1, Megrant discloses wherein the epitaxial film comprises an amorphous free material film (¶ 52: aluminum, titanium, niobium, silicon).

Regarding claim 22, Megrant discloses the method of Claim 8, Megrant discloses further comprising:
forming an epitaxial film (204, 504, 510, 512; ¶¶ 39, 51, 52, 55) on one or more internal surfaces of the encapsulated vacuum cavity, wherein the epitaxial film comprises at least one of a crystalline material film or an amorphous free material film (¶¶ 39, 52: aluminum, titanium, niobium, silicon, indium, tin).

Regarding claim 23, Megrant discloses the device of claim 15, Megrant discloses wherein the epitaxial film comprises a crystalline material film (¶ 52: aluminum, titanium, niobium, silicon).

Allowable Subject Matter
The indicated allowable subject matter of claims 5, 12, and 17 are rendered moot in view of the claim rejections made above in light of applicant's claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818